SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A Amendment No. 1 Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For Period ended December 31, 2006 Commission File Number 0-32201 BIO MATRIX SCIENTIFIC GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0824714 (State of Incorporation) (I.R.S. Employer Identification No.) 8885 Rehco Road, San Diego, California 92121 (Address of Principal Executive Offices) (Zip Code) (619) 398-3517 (Registrant's telephone number, including area code) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] There were 23,174,396 shares of Common Stock outstanding as of September 10, 2007. 1 PART I. Item 1: Financial Statements Chang G. Park, CPA, Ph. D. t t CHULA VISTA t CALIFORNIA 91910-2615t t TELEPHONE (858)722-5953 t FAX (858) 408-2695t FAX (858) 764-5480 tE-MAIL changgpark@gmail.comt Report of Independent Registered Public Accounting Firm To the Board of Directors of Bio-Matrix Scientific Group, Inc. and Subsidiary (Formerly Tasco International, Inc.) (A Development Stage Company) We have reviewed the consolidated accompanying balance sheet of Bio-Matrix Scientific Group, Inc. and Subsidiary (Formerly Tasco International, Inc) (A Development Stage “Company”) as of December 31, 2006, and the related consolidated statements of operation, changes in stockholders’ equity, and cash flows for the three months ended December 31, 2006; and for the period from August 2, 2005 (inception) through December 31, 2006.These financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 5 to the consolidated financial statements, the Company is currently in the development stage.Because of the Company’s current status and limited operations there is substantial doubt about its ability to continue as a going concern.Management’s plans in regard to its current status are also described in Note 5.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Chang G. Park Chang G. Park, CPA November 14, 2007 Chula Vista, California 2 Bio-Matrix Scientific Group Inc. (A Development Stage Company) Consolidated Balance Sheet ASSETS As of December 31, 2006 (unaudited) CURRENT ASSETS Cash $ 14,991 Receivable 74 Pre-paid Expenses - Total Current Assets 15,065 PROPERTY & EQUIPMENT 365,070 Intangible Assets/Technology - Total Other Assets 29,127 TOTAL ASSETS $ 409,262 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 54,223 Loans from former parent - Due To/ From New Parent - Notes Payable 188,324 Accrued Payroll 4,000 Accrued Payrolltaxes 7,611 Accrued Interest 1,387 Accrued expenses - Total Current Liabilities 255,545 LONG TERM LIABILITIES - TOTAL LIABILITIES 255,545 STOCKHOLDERS' EQUITY Preferred Stock ($.0001 par value authorized 20,000,000 shares authorized; none issued and outstanding.) Common Stock,($.0001par value authorized 80,000,000 shares authorized;16,493,389 shares issued and outstanding as of December 31,2006 1,649 Additional paid-in Capital 3,039,441 Deficit accumulated during the development stage (2,887,373 ) Total Stockholders' Equity (Deficit) $ 153,717 TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ 409,262 The accompanying Notes are an integral part of these financial statements. 3 Bio-Matrix Scientific Group, Inc. (A Development Stage company) Statements of Operations 3 Months Ended December 31, 2006 (unaudited) 3 Months Ended December 31, 2005 (unaudited) Inception (August 2, 2005) through December 31, 2006 (unaudited) REVENUES Sales $ - $ - $ - Total Revenues - - - COSTS AND EXPENSES Research and Development 108,489 135,387 319,329 General and administrative 224,673 185,202 1,549,239 Depreciation and amortization 333 140 1,215 Consulting and professional fees 125,840 46,054 973,529 Impairment of intangibles - - 34,688 Total Costs and Expenses 459,335 (366,783 ) 2,878,000 OPERATING LOSS (459,335 ) (366,783 ) (2,878,000 ) OTHER INCOME & (EXPENSES) Interest Expense (6,844 ) (162 ) (9,373 ) Interest Income - - - Other income - - - Total Other Income & (Expenses) (6,844 ) (162 ) (9,373 ) NET INCOME (LOSS) $ (466,179 ) $ (366,945 ) $ (2,887,373 ) BASIC AND DILUTED EARNINGS (LOSS) PER SHARE BASIC AND DILUTED EARNINGS (LOSS) PER SHARE $ (0.03 ) $ (14.68 ) $ - WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 15,275,294 25,000 - The accompanying Notes are an integral part of these financial statements. 4 Bio-Matrix Scientific Group, Inc. (A Development Stage Company) Consolidated Statement of Changes in Stockholders' Equity (unaudited) Additional Common Paid-in Retained Shares Amount Capital Earnings Total Shares issued to Parent 25,000 35,921 0 35,921 Net Loss August 2, 2005 - through September 30, 2005 (1,000 ) (1,000 ) Balance September 30, 2005 25,000 35,921 0 (1,000 ) 34,921 Net Loss October 1, 2005 - through December 31, 2005 (366,945 ) (366,945 ) Balance December 31, 2005 25,000 35,921 0 (367,945 ) (332,024 ) Recapitalization 9,975,000 (34,921 ) 34,921 - Stock issued July 3, 2006 reverse acquisition 2,780,000 278 (278 ) - Stock issued for services 305,000 31 759,719 759,750 Stock issued for Compensation 300,000 30 584,970 585,000 Net Loss January 1, 2006 - through September 30, 2006 (2,053,249 ) (2,053,249 ) Balance September 30, 2006 13,385,000 1,339 1,379,332 (2,421,194 ) (1,040,523 ) Stock issued for services 100,184 10 112,524 112,534 Stock issued for Compensation 153,700 15 101,465 101,480 Stock issued in exchange for canceling debt 2,854,505 284 1,446,120 1,446,404 Net Loss October 1, 2006 - through December 31, 2006 (466,179 ) (466,179 ) Balance December 30, 2006 16,493,389 1,649 3,039,441 (2,887,373 ) 153,717 The accompanying Notes are an integral part of these financial statements. 5 Bio-Matrix Scientific Group, Inc (A Development Stage Company) Consolidated Statements of Cash Flows 3 Months Ended December 31, 2006 (unaudited) 3 Months Ended December 31, 2005 (unaudited) August 2, 2005 (inception) through December 31, 2006 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (466,179 ) $ (366,945 ) $ (2,887,373 ) Adjustments to reconcile net loss to net cash (used in) providedby operating activities Depreciation expense 333 140 1,215 Stock issued for compensation 101,480 - 686,480 Stock issued for services 112,534 - 872,284 Stock issued to cancel debt plus accrued interest 251,209 251,209 Changes in operating assets and liabilities: (Increase) decrease in receivables (74 ) 34921 (74 ) (Increase) decrease in prepaid expenses 20,207 (5,133 ) - (Increase) decrease in organizational costs - - Increase (Decrease) in Accounts Payable (36,856 ) 23,201 54,223 Increase (Decrease) in Accrued Expenses (4,830 ) 2,029 12,998 (Increase) Decrease in Deposits - (29,127 ) (29,127 ) Net Cash Provided by (Used in) Operating Activities (22,176 ) (340,914 ) (1,038,165 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of fixed assets (24,846 ) (103,565 ) (366,285 ) Purchases of Intangible assets - - Net Cash Provided by (Used in) Investing Activities (24,846 ) (103,565 ) (366,285 ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash - 1,278 Additional paid-in Capital - 34,643 Principal borrowings on notes 39,372 - 188,324 Net borrowings from related parties 444,746 1,195,196 Net Cash Provided by (Used in) Financing Activities 39,372 444,746 1,419,441 Net Increase (Decrease) in Cash (7,650 ) 267 14,991 Cash at Beginning of Quarter 22,641 - - Cash at End of Quarter $ 14,991 $ 267 Supplemental Cash Flow Disclosures: Cash paid during period for interest $ - $ - $ - Cash paid during period for taxes $ $ $ The accompanying Notes are an integral part of these financial statements. 6 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco Holdings International, Inc.) (A Development Stage Company) Notes to unaudited consolidated Financial Statements As of December 31, 2006 NOTE 1.
